Order unanimously affirmed with costs. Memorandum: Petitioner appeals from Special Term’s order denying its motion to stay arbitration and granting respondent’s motion to compel arbitration.
Petitioner and respondent are parties to a collective bargaining agreement which provides for eventual resolution of grievances by binding arbitration and defines a grievance as “a dispute * * * involving the interpretation or application of any provisions of this agreement”.
The grievance filed on behalf of members of respondent union claims violations of specific contractual provisions concerning the rate of pay of off-duty police officers who provide security for events held in Rochester’s War Memorial Auditorium. Under the parties’ unambiguous agreement to arbitrate, the grievance is clearly arbitrable. The question of the scope of the substantive provisions of the contract is a matter for resolution by the arbitrator (Board of Educ. v Barni, 49 NY2d 311). (Appeal from order of Supreme Court, Monroe County, Curran, J. — arbitration.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Moule, JJ.